Citation Nr: 1647133	
Decision Date: 12/16/16    Archive Date: 12/30/16

DOCKET NO.  12-30 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for gastroesophageal reflux disease (GERD).

2.  Entitlement to a disability rating in excess of 10 percent for residuals of surgical correction of bilateral Haglund's deformity with Achilles tendon repair and scarring.

3.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to an effective date prior to March 29, 2010, for the grant of service connection for PTSD.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service connected disabilities.



REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1995 to April 1996 and from October 2005 to March 2010, with additional service in the National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal of January 2012 and March 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In January 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

The issues of entitlement to an initial disability rating in excess of 50 percent for an PTSD, entitlement to an effective date prior to March 29, 2010, for the grant of service connection for PTSD, and entitlement to a TDIU are addressed in the REMAND that follows the ORDER section of this decision.

The record shows the Veteran underwent surgery related to his service-connected right foot condition in April 2014.  In September 2014 correspondence, the Veteran claimed entitlement to a temporary 100 percent rating for convalescence following the April 2014 surgery.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  Throughout the period of the claim, the Veteran's GERD has been productive of two or more of the following: persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, which have been productive of an impairment of health which has been less than considerable; it has not been productive of persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health; it has not been productive of symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.

2.  Throughout the period of the claim, the Veteran's service-connected residuals of right foot surgical correction of Haglund's deformity with Achilles tendon repair and scarring have more nearly approximated a severe right foot disability than a moderately severe right foot disability.

3.  Throughout the period of the claim, the Veteran's service-connected residuals of left foot surgical correction of Haglund's deformity with Achilles tendon repair and scarring have more nearly approximated a severe left foot disability than a moderately severe left foot disability.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for GERD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code (DC) 7346 (2016). 

2.  Throughout the period of the claim, the criteria for a 30 percent rating, but not higher, for residuals of right foot surgical correction of Haglund's deformity with Achilles tendon repair and scarring, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5284 (2016). 

3.  Throughout the period of the claim, the criteria for a 30 percent rating, but not higher, for residuals of left foot surgical correction of Haglund's deformity with Achilles tendon repair and scarring, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5284 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that the Veteran's service treatment records (STRs), VA treatment records, and private treatment records have been obtained, to the extent they have been identified by the Veteran.  The Veteran has also been afforded appropriate VA examinations in relation to his claims.  In addition, he testified before the undersigned VLJ at a hearing in January 2014.
 
Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to further substantiate his claims.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the Veteran's claims.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must weigh against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2016) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities under review.

Gastroesophageal reflux disease (GERD)

The Veteran was originally granted service connection for GERD in an April 2010 rating decision, and a noncompensable rating was assigned.  In a January 2012 rating decision, the RO assigned a 10 percent rating for the condition under 38 C.F.R. § 4.114, DC 7346.  Under DC 7346, a 10 percent rating is warranted for two or more of the following: persistently recurrent epigastric distress with dysphagia, pyrosis, regurgitation, and substernal or arm or shoulder pain, which are productive of an impairment of health that is less than "considerable."  A 30 percent rating is warranted for persistent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.

The record shows the Veteran was diagnosed with positional dyspepsia in April 2007 and chronic reflux in May 2007 after complaints of heartburn and a bad taste in his mouth.  Treatment included prescription medication, and records included reports of pyrosis and regurgitation.  At the time of the RO's April 2010 decision, however, there had been no report of any symptoms for the previous year.  At an October 2009 VA examination prior to discharge, the Veteran reported no symptoms of heartburn, indigestion, dysphagia, regurgitation, nausea, or vomiting, and there was no treatment indicated.  At an October 2010 VA examination, the Veteran reported dysphagia, heartburn, epigastric pain and arm pain, but no scapular pain, reflux, regurgitation, nausea, or vomiting.  He reported his symptoms occurred constantly, and that he took medication to treat them.  At his January 2014 hearing, the Veteran reported he regurgitated whenever he had any food that had pepper in it, was spicy, or was greasy.  At a September 2015 VA examination, GERD was diagnosed and the examiner noted the Veteran had reflux and regurgitation, but no dysphagia or pyrosis, and no substernal, arm, or shoulder pain.

Upon a careful review of the foregoing, the Board concurs with the RO's assignment of a 10 percent rating for the Veteran's GERD.  The Board has determined a rating in excess of 10 percent is not warranted.  In this regard, the Board again notes a 30 percent rating under DC 7346 requires the presence of persistent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  The Board notes that when the Veteran reported dysphagia, heartburn, epigastric pain and arm pain in October 2010, he had no reflux or regurgitation.  When he reported reflux and regurgitation at his September 2015 VA examination, he had no dysphagia or pyrosis, and no substernal, arm, or shoulder pain.  As such, the record does not show the Veteran has ever had all of the symptoms required for a 30 percent rating at one time.  In addition, there is no indication in the record the Veteran's GERD was ever considered by his medical providers to cause a considerable impairment of health.  The Board also notes the record is absent of documented vomiting, material weight loss, hematemesis, melena with moderate anemia, or any other symptom combination associated with the Veteran's GERD that has been productive of severe impairment of health.  Accordingly, a disability rating higher than 10 percent for the Veteran's GERD is not warranted.

The Board briefly notes the Veteran's medical records show he has suffered from a lower digestive system condition which has caused chronic diarrhea, weight loss, and other symptoms.  At his January 2014 hearing, the Veteran's representative indicated her belief that the Veteran's GERD should be rated together with his lower digestive system symptoms.  The undersigned VLJ advised the Veteran and his representative that the Veteran's GERD was the only issue on appeal, and that any claim relating to a lower digestive system condition should be filed separately.  The record does not show any such claim has been filed. 

Residuals of surgical correction of bilateral Haglund's deformity with Achilles tendon repair and scarring

The record shows that during service, the Veteran was diagnosed with Haglund's deformities in both heels.  This condition is defined as a bony enlargement of the back of the heel which irritates the soft tissue near the Achilles tendon, leading to pain and inflammation.  See American Orthopedic Foot & Ankle Society, Haglund's Deformity Surgery, available at http://www.aofas.org/footcaremd/treatments/Pages/Haglund%E2%80%99s-Deformity-Surgery.aspx.  The Veteran underwent surgeries to correct the deformities in the right and left heels in September 2007 and November 2008, respectively.  In March 2009, the Veteran underwent an additional procedure to remove a fiber wire previously placed in the left Achilles tendon, which had become infected.  The Veteran was subsequently medically discharged due to the severity of his residual left heel and Achilles tendon symptoms.

In a January 2012 rating decision, the RO continued a previously assigned 10 percent rating for the bilateral disability.  The RO's decision was based upon painful motion, and the RO did not assign separate ratings for each foot.  Instead, the RO evaluated the Veteran's disability as a bilateral foot condition under 38 C.F.R. § 4.71a, DC 5276, for "acquired flatfoot" conditions, and determined a rating higher than 10 percent was not warranted.  

For the reasons discussed below, however, the Board has determined that rating the Veteran's residuals under 38 C.F.R. § 4.71a, DC 5284, for "other foot injuries," will allow the maximum possible rating to be assigned for each foot.  Under DC 5284, a 10 percent rating is warranted for a moderate foot injury.  A 20 percent rating is warranted for a moderately severe foot injury, and a 30 percent rating is warranted for a severe foot injury.

The Veteran was afforded a VA foot examination in October 2010.  The examiner noted the Veteran had bilateral foot tenderness and that pinprick testing showed sensation in the right foot was decreased.  The examiner stated, however, that the Veteran's foot neuropathy was unrelated to his previous right foot Haglund's deformity correction with Achilles tendon repair.
 
May 2011 treatment records document continuing bilateral foot pain as well as numbness.  June 2012 records document the Veteran's report of neuropathy in the legs since his in-service Achilles tendon repair surgeries.  January 2013 treatment notes show complaints of continuing bilateral foot pain and show the Veteran was using a walking boot.  February 2013 X-ray results showed a small posterior plantar heel spur in the left foot, and a "metallic density" in the right heel.  October 2013 treatment notes show the Veteran was utilizing a cane for ambulation due to his bilateral foot pain.  A November 2013 podiatry note shows continued bilateral heel pain and tenderness, with a diagnosis of plantar fasciitis and a semi-prominent retro-exostosis.  The Veteran received pain medication injections in both heels, and a retro calcaneal revisional exostectomy procedure with left Achilles repair was recommended by the treatment provider.  A January 2014 social work note documents the Veteran's report that his foot pain had become unbearable. 

In February 2014 the Veteran submitted a detailed medical report authored by a private physician, Dr. D.M.  Dr. D.M. noted he had extensively reviewed the Veteran's medical records and claims file and had interviewed him by telephone.  Dr. D.M. noted the Veteran's history of in-service surgeries and his reports that his bilateral foot symptoms had become progressively worse since service.  Specifically, Dr. D.M. stated the Veteran experienced pain over the plantar surface of both feet in addition to pain in the area of both Achilles tendons.  Dr. D.M. noted that if the Veteran walked for more than 10 or 15 minutes, or stood for approximately 30 minutes, his pain would markedly escalate.  Dr. D.M. also noted that the range of motion of both of the Veteran's ankles was impacted by his bilateral foot surgery residuals, and that he had utilized a cane for ambulation for the prior 6 to 7 years, which he had recently been required to replace with a four-point walker.  Dr. D.M. noted the Veteran could not stand on the toes of either foot without causing pain and weakness in his Achilles tendon areas, and that he could not walk in a heel to toe fashion due to pain.  Dr. D.M. also noted the Veteran had been scheduled for an additional April 2014 surgery to address his right heel symptoms.  Dr. D.M. stated the Veteran also had numbness in his lower extremities, but that no definitive etiology for this neuropathy had been established.

Dr. D.M. further stated that the Veteran's multiple surgeries had ultimately been unsuccessful in relieving his significant bilateral foot and Achilles tendon pain, and that the Achilles tendons had become thickened secondary to scar tissue related to the surgeries.  Dr. D.M. again noted that the Veteran's effort to avoid walking in a heel to toe fashion because of pain and weakness had resulted in a severely hampered gait, requiring the use of a cane for many years, and more recently a four-point walker.  Dr. D.M. emphasized that the Veteran's bilateral foot dysfunction was severe, and that his prognosis for a functional return was poor, since any further surgery would only result in further thickening of the Veteran's Achilles tendon tissue.

April 2015 VA treatment notes show the Veteran underwent a right plantar fascial release procedure with retro calcaneal exostecomty and Achilles repair, with an expected convalescence period of 6 months.

The Veteran was afforded an additional VA examination in September 2015.  The examiner stated the Veteran had severe bilateral foot pain to touch, pressure, and motion, which prevented standing or walking for more than a brief period.  The examiner noted the Veteran's foot conditions chronically compromised weight bearing.

Upon a careful review of the foregoing, the Board has determined that a 30 percent rating is warranted for each foot throughout the period of the claim.  In this regard, the Board first notes that residual symptoms from the Veteran's in-service left foot surgery were severe enough to necessitate a medical discharge.  The record shows that at times, the Veteran's left foot symptoms have been more severe than his right foot symptoms, and at other times, the right foot symptoms have been more severe.  Since service, the Veteran has continued to experience severe bilateral foot and Achilles tendon pain which has altered his gait significantly enough to require use of a cane and a four-point walker.  The Veteran's right foot symptoms became severe enough to require an additional surgery in April 2014.  This surgery, however, was evidently as unsuccessful as the Veteran's in-service surgeries since, as recently as September 2015, he continued to experience severe bilateral foot pain.  Based upon the foregoing, the Board has determined the Veteran's symptoms have warranted separate 30 percent ratings for each foot under DC 5284 for the entire period of the claim.  The Board notes that 30 percent is the highest allowable rating under DC 5284.
 
The Board notes the record contains some indication that the Veteran's residuals of surgical correction of bilateral Haglund's deformity with Achilles tendon repair have impacted the range of motion in his ankles.  In addition, the Veteran has reported bilateral lower extremity neuropathy-like symptoms, but there is no medical evidence linking the neuropathy to the Veteran's service-connected bilateral foot conditions.  To the extent that ankle range of motion impairment and/or neuropathy may be due to the Veteran's service-connected bilateral foot conditions, the Board notes that the evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2016).  Section 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  In this regard, the Board has included consideration of impairment of the Veteran's ankle range of motion as well any associated bilateral lower extremity neuropathy caused by his service-connected residuals of bilateral foot surgeries in its determination that the Veteran's service-connected bilateral foot conditions are "severe" within the meaning of DC 5284.  As such, no separate ratings are warranted for ankle-related or neuropathy-like symptoms.

The Board also notes the Veteran has small scars on both feet associated with his in-service and post-service surgeries.  However, the Veteran has not contended the scars cause any symptoms separate from those discussed above, and upon an assessment of the size and nature of the scars, the Board notes no compensable rating would be warranted under the relevant diagnostic codes.

Additional Considerations

VA must consider all favorable lay evidence of record.  38 U.S.C.A. § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, in the form of correspondence to VA and testimony at his January 2014 hearing, in addition to the medical evidence cited above.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  However, even affording the Veteran full competence and credibility, the evidence simply does not show entitlement to ratings higher than those assigned herein.

Consideration has been given to evaluating the Veteran's symptoms under alternate diagnostic codes, to include those applicable to muscle injuries.  However, the Board has determined that evaluation of the Veteran's symptoms stemming from his bilateral foot surgeries under DC 5284 results in the maximum allowable ratings.
 
The Board has considered whether the case should be referred to the Director of Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the manifestations of the Veteran's GERD and residual symptoms from his bilateral foot surgeries, as discussed above, are contemplated by the schedular criteria.  There is no indication that the average impairment from the disabilities is greater than that contemplated by the assigned ratings, to include the increases granted herein.  The Board has therefore determined that referral of the claims for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.


ORDER

Entitlement to a disability rating higher than 10 percent for GERD is denied.

The Board having determined that a 30 percent rating is warranted throughout the period of the claim for the residuals of right foot surgical correction of Haglund's deformity with Achilles tendon repair and scarring and that a separate rating of 30 percent is warranted throughout the period of the claim for the  residuals of left foot surgical correction of Haglund's deformity with Achilles tendon repair and scarring, the benefit sought on appeal is granted to this extent, subject to the criteria applicable to the payment of monetary benefits.


REMAND

The Board notes the RO granted the Veteran's claim for service connection PTSD in a March 2016 rating decision and assigned a 50 percent rating, effective March 29, 2010.  In a May 2016 notice of disagreement (NOD), the Veteran indicated his disagreement with both the rating and the effective date assigned.  To date, the RO has not issued a statement of the case (SOC) addressing these issues.  Because the Veteran's NOD placed the issues in appellate status, the issues must be remanded for issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The Board finds the Veteran's claim of entitlement to a TDIU is inextricably intertwined with the claims for a higher rating and an earlier effective date for service connection for PTSD.  Specifically, the Board notes the outcome of the AOJ's adjudication of the Veteran's claim for a higher rating for his PTSD disorder may bear upon the Veteran's employability.  As such, the claim for a TDIU must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).
	
Accordingly, this case is REMANDED to the RO for the following actions:

1.  The RO should issue a statement of the case addressing the Veteran's claims for an initial rating in excess of 50 percent for PTSD and for an effective date prior to March 29, 2010, for the grant of service connection for PTSD.  The Veteran should be informed of the requirements to perfect an appeal with respect to these issues.  If the Veteran perfects an appeal with respect to these issues, the RO or the AMC should ensure all indicated development is completed before the case is returned to the Board.

2.  The RO or the AMC should also undertake any other development determined to be warranted and readjudicate the claim for a TDIU if it has not been rendered moot.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


